Elliott, J.
The first question urged in the case, upon which a reversal is claimed, arises upon the ruling of the court in overruling the demurrer to the third, fourth, fifth, and sixth paragraphs of the answer.
The third paragraph is pleaded in bar of all the breaches, and alleges, in substance, that the acts of Daugherty complained of were had and done with the knowledge and by the advice and consent of the relators and their attorneys. It assumes to be an answer in confession and avoidance. Various acts are complained of; among others, that the sheriff made a false return, and the complaint sets out the particulars, all of which the answer attempts to avoid by the general allegation that what the sheriff did was all done 'by the advice and consent of the relators, without alleging the particular facts, the substance, or nature of the advice under which he claims to have acted. It is too indefinite and uncertain in its allegations to justify a breach of offi■•cial duty, and especially that of making a false return.
- The fourth paragraph does not deny, nor does it confess and avoid, the facts alleged in the breach to which it is di-' rected. It is too clearly bad to require comment.
The fifth paragraph is in answer to the first breach.. It •alleges, that the property levied on was openly struck off -and declared to be sold to the relators and to the Crawfords, who were the plaintiffs in another execution, jointly, and that they failed to pay the purchase-money. We need hot determine the question whether execution-plaintiffs who bid off" the property for a less amount than is due .them on the execution, are required to pay the purchase-money to the sheriff, as the paragraph is clearly defective in .not alleging that any bid was made on ;the property by the execution-plaintiffs, or by any other person in their .name.?,.authorized so .to do by them. The-sheriff' has no *355authority to strike off property to the execution-plaintiffs unless they are bidders at the sale.' ■
J. Buchanan, for .appellants.
The sixth paragraph is too indefinite.; it does not allege any specific fact in avoidance of the facts .alleged in the second breach, or what the relators did to cause the sheriff" to neglect to return the execution for nearly a year .after the return day thereof.
The demurrer to these several- paragraphs .should .have been sustained.
Other errors are assigned, but as they relate to -matters occurring at the trial of the issues formed -on the answers, to which, as we have seen, the demurrer should have been sustained, it is not necessary -that we should examine them.
The judgment is reversed, with costs, and the cause remanded, with directions to the circuit court to sustain the demurrer to the third, fourth, fifth, and sixth paragraphs of the answer, with leave to amend the pleadings, &c.